Title: To George Washington from Brigadier General John Stark, 18 October 1778
From: Stark, John
To: Washington, George


          
            Dear General
            Albany 18th October 1778
          
          Last Night Came to hand a Letter from Colonel Butler Informing me that he has Destroyd Unadilla and Achquago—A Copy I inclose with Journal I am in hopes it will Convince Those Villians that it is not out of fear that we have Spared them So Long.
          I Set out this morning for Schoharie in order to See if their Can any Further Attempts be Made against the Enemy at this Season When I Return I will Give you the Earliest Inteligance. I am Sir Your Most Obediant Humble Servant
          
            John Stark
          
        